Merrick, J.
Greenleaf having refused to act as executor, there was no person, until the appointment of the plaintiff as administrator of the estate of Barnes, who could lawfully demand payment of the maker or receive the amount due upon the note. When the holder of a negotiable promissory note has died, and no executor or administrator has been appointed and qualified to act, at its maturity, the indorsers remain liable, and will continue to be liable, if presentment is made to the maker in a reasonable time after the due appointment and qualification of an executor or administrator, and notice of the dishonor of the note is seasonably thereafterwards given to them. An administrator must be allowed a reasonable time to search for *261and examine the papers and evidences of the property of the deceased, before he can be required to act in relation to any of them. From the facts reported, there appears to have been no negligence or inattention, or improper delay, in the performance of his duty on the part of the plaintiff, after a letter of administration was granted to him, but that he proceeded in all respects with reasonable promptitude and diligence. He first found and saw the note on the 26th of January, which was within one week after his appointment, and on the next day he presented it to the maker for payment. This, within the meaning of the rule of law upon that subject, was a presentment in a reasonable time. The indorsers were notified of the non-payment and dishonor of the note on the day then next following. That notice was sufficient and given in sufficient season to make their liability thenceforward absolute and unconditional; and there must accordingly be Judgment on the verdict.